Exhibit 14.1 Code of Ethics and Business Conduct Policy It is the policy of the Company to provide our Code of Ethics and Business Conduct, which will serve as a guide to proper business conduct for all employees. We expect all employees to observe the highest standards of ethics and integrity in their conduct. This means following a basic code of ethical behavior that includes the following. Build Trust and Credibility The success of our business is dependent on the trust and confidence we earn from our employees, customers and shareholders. We gain credibility by adhering to our commitments, displaying honesty and integrity and reaching company goals solely through honorable conduct. When considering any action, it is wise to ask: will this build trust and credibility for Paneltech Products, Inc.(Paneltech)? Will it help create a working environment in which Paneltech can succeed over the long term? Is the commitment I am making one I can follow through with? The only way we will maximize trust and credibility is by answering “yes” to those questions and by working every day to build our trust and credibility. Respect for the Individual We all deserve to work in an environment where we are treated with dignity and respect.
